office_of_chief_counsel internal_revenue_service memorandum number release date cc pa cbs b03 postn-130575-05 uilc date date to deputy area_counsel great lakes and gulf coast area tax exempt and governmental entities cc tege glgc dal from peter j devlin chief branch collection bankruptcy and summonses cc pa cbs b03 subject application of employer's sec_6501 unlimited assessment_period to sec_6672 liability of responsible_person this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue whether a responsible_person liable under sec_6672 is always subject_to the same assessment_period under sec_6501 as applies to the return of the employer even when unlimited periods under sec_6501 apply to the employer’s return conclusion a responsible_person liable under sec_6672 is subject_to the same assessment_period under sec_6501 as applies to the employer’s return even when unlimited periods under sec_6501 apply to the employer’s return postn-130575-05 facts in respect of employment_taxes the service asserted the fraud_penalty under sec_6663 against an employer for employment_tax liability the service also asserted that the statute_of_limitations on assessments with regard to the employment_tax liability is open indefinitely under sec_6501 the service requested guidance as to whether a responsible_person liable under sec_6672 is always subject_to the same assessment_period under sec_6501 as applies to the return of the employer including the unlimited periods under sec_6501 even when the service cannot prove fraud on the part of the responsible_person law and analysis sec_6501 provides that except as otherwise provided tax must be assessed within three years after the return was filed whether or not such return was filed on or after the date prescribed sec_6501 specific exceptions to this time limitation on assessment are listed in various subsections of sec_6501 as well as in additional provisions within sec_6503 sec_6501 states i n the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed or a proceeding in court for collection of such tax may be begun without assessment at any time in addition sec_6501 provides that i n case of a willful attempt in any manner to defeat or evade tax imposed by this title other than tax imposed by subtitle a or b the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time sec_6501 moreover if a return is required and not filed the tax may be assessed at any time sec_6501 sec_6672 also commonly known as the trust fund recovery penalty imposes a percent penalty against a responsible_person required to collect truthfully account for and pay over any_tax imposed by this title who willfully fails to collect such tax or truthfully account for and pay over such tax or willfully attempts in any manner to evade or defeat any such tax or the payment sec_6672 see also 808_f2d_411 5th cir various courts have held that the assessment of the sec_6672 penalty is subject_to the period of limitations on assessment provided in sec_6501 and the service acquiesced to this position in 68_f3d_69 3d cir aff’g wl d n j acq a o d 1996_2_cb_1 united_states v 60_f3d_584 5th cir 12_f3d_489 5th cir thus the filing of the employer’s quarterly employment_tax return starts the running of the three-year limitations_period with respect to the responsible person’s sec_6672 liability see jones f 3d pincite where the statute_of_limitations on assessment is open indefinitely as to the employer’s employment_tax liability under sec_6501 or we believe that the responsible_person is likewise subject_to the same unlimited period of limitations for assessment of the trust fund recovery penalty under sec_6672 the same postn-130575-05 justification as to why sec_6672 assessments are subject_to the general three-year limitations_period in sec_6501 applies to why sec_6672 assessments are subject_to the exceptions found in sec_6501 the sec_6672 penalty does not create a liability that is separate and distinct from the underlying employment_tax liability lauckner wl at t he low standard of conduct necessary to trigger responsible_person liability was developed with the understanding that sec_6672 did not impose a separate liability based solely on the responsible person’s conduct but was instead a device to secure the collection of revenue rightfully due from the employer id at in other words the penalty imposed on the responsible_person is simply an enforcement mechanism for collecting the employment_tax liability imposed on the employer and is based on the employment_tax return see id accordingly if the statute_of_limitations on assessment for the employment_tax liability is still open because of fraud a willful_attempt_to_evade_tax or the failure_to_file an employment_tax return the statute for the sec_6672 penalty that is based on the same employment_tax return should remain open as well the district_court in lauckner specifically considered the applicability of sec_6501 with respect to the assessment of the sec_6672 penalty lauckner wl at while the court ultimately found that the government had failed to make any factual allegations that would bring its counterclaim within sec_6501 its consideration of the issue lends support to the position that the employer and responsible_person are subject_to the same assessment_period under sec_6501 even where the exceptions under sec_6501 apply see id moreover the rationale underlying these exceptions to the period of limitations on assessment apply with the same force to the responsible_person as it does to the employer the failure_to_file a return the filing of a false_or_fraudulent_return and or the willful attempt_to_evade_or_defeat_tax place the service at a special disadvantage in discovering and ascertaining the correct_tax liability see eg 464_us_386 finding that fraud cases are more difficult to investigate than cases marked for routine tax audits for example in fraud and willful attempt_to_evade_or_defeat_tax cases there is a distinct possibility that the taxpayer’s underlying records will have been falsified or even destroyed id the exceptions found in sec_6501 and therefore provide the service with an unlimited time to assess tax to compensate for the burden imposed on the service in ascertaining the correct_tax liability and establishing the facts necessary to prove its case in such situations otherwise the government’s interest would not be protected furthermore the focus of the exceptions at issue under sec_6501 is in connection with whether the filing or non-filing of the return satisfied the exception not who was responsible for the filing or non-filing for instance the board_of_tax_appeals found that the predecessor to sec_6501 is an impersonal provision applying to the situation arising from a fraudulent return see 33_bta_105 given this underlying purpose it does not matter whether the failure_to_file false or fraudulent filing or willful attempt is that of the employer or that of the responsible_person postn-130575-05 in light of the foregoing we conclude that a responsible_person is subject_to the same assessment_period under sec_6501 as applies to the employer’s return even where the exceptions under sec_6501 apply to the employer’s return this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
